                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

GARY B., 1                                  )
                                            )   No. 19 CV 2000
                            Plaintiff,      )
                                            )
      v.                                    )   Magistrate Judge Young B. Kim
                                            )
ANDREW M. SAUL, Commissioner of             )
Social Security,                            )
                                            )   February 6, 2020
                            Defendant.      )

                    MEMORANDUM OPINION and ORDER

      Gary B. (“Gary”), seeks disability insurance benefits (“DIB”) based on his

claim that after years of working as a consultant, contracting officer, and finance

specialist for the federal government, he became disabled at the age of 47 by several

physical and mental conditions. Before the court are the parties’ cross-motions for

summary judgment. For the following reasons, Gary’s motion is granted, and the

Commissioner’s is denied:

                                 Procedural History

      Gary filed his DIB application in October 2014 alleging a disability onset date

of September 25, 2014. (Administrative Record (“A.R.”) 86.) After his application

was denied initially and upon reconsideration, (id. at 95, 114), Gary sought and was

granted a hearing before an administrative law judge (“ALJ”), (id. at 128-32). In

November 2017 Gary appeared for the hearing along with his attorney and a



1 Pursuant to Internal Operating Procedure 22, the court uses only Plaintiff’s first
name and last initial in this decision to protect his privacy to the extent possible.
vocational expert (“VE”). (Id. at 184-89.) In March 2018 the ALJ issued a decision

finding that Gary is not disabled. (Id. at 15-29.) When the Appeals Council denied

Gary’s request for review, (id. at 1-3), the ALJ’s decision became the final decision of

the Commissioner, see Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). In

March 2019 Gary filed this lawsuit seeking judicial review of the Commissioner’s

decision, see 42 U.S.C. § 405(g), and the parties consented to this court’s

jurisdiction, see 28 U.S.C. § 636(c); (R. 10).

                                  The ALJ’s Decision

       The ALJ followed the standard five-step sequence in evaluating Gary’s DIB

claim. See 20 C.F.R. § 404.1520(a). At step one the ALJ determined that Gary has

not engaged in substantial gainful activity since filing his application. (A.R. 17.) At

step two the ALJ found that Gary’s physical impairments of obesity, lumbar

degenerative disc disease and stenosis, history of cervical stenosis with myelopathy

status-post surgery, and left hip degenerative joint disease are severe, but that his

mental impairments of depression and “anxiety-related symptomatology” are not

severe. (Id. at 17-18.) In so ruling the ALJ assigned “no weight” to the opinion of

the state agency’s examining psychologist, (id. at 18), who in 2017 opined that Gary

suffers from depressive disorder, generalized anxiety disorder with panic attacks,

and chronic pain and that his ability and adaptive capacity to withstand the stress

and pressures associated with day-to-day work activity are “poor,” (id. at 898).

       At step three the ALJ found that none of Gary’s impairments meet or

medically equal any listing.       Regarding Gary’s mental impairments, the ALJ




                                             2
considered the paragraph B criteria and concluded that he had no more than mild

limitations. (Id. at 18-19.) Before turning to step four, the ALJ assessed Gary as

having a residual functional capacity (“RFC”) to perform light work involving only

occasional stooping and frequent climbing and balancing. (Id. at 20.) In her RFC

discussion, the ALJ assigned “no weight” to the July 2017 opinion of Gary’s treating

psychologist, (id. at 28), who in 2015 and 2017 concluded that Gary suffers from

functional limitations stemming from major depressive disorder and chronic pain,

(id. at 898). The ALJ also assigned “no weight” to the opinion of the state agency’s

reviewing psychologist, (id. at 28), who, after reviewing the opinion of the state

agency’s   examining    psychologist   and    2015   records   from   Gary’s   treating

psychologist, opined that Gary has mild limitations, (id. at 102-04). At step four the

ALJ found that Gary can perform his past relevant work as a contractor

administrator and real estate utilization officer. (Id. at 28.) Accordingly, the ALJ

concluded that Gary is not disabled. (Id. at 29.)

                                       Analysis

      Gary asserts that the ALJ’s decision to assign “no weight” to the medical

opinions about his mental impairments resulted in a flawed step-two determination

and RFC assessment. He also challenges the ALJ’s decision to assign “no weight” to

the opinion of his primary care physician.        In the alternative, Gary brings an

Appointments Clause claim, arguing that the ALJ was unconstitutionally

appointed. The court reviews the Commissioner’s final decision to ensure that it is

supported by substantial evidence, meaning “more than a scintilla” but no more




                                          3
than “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotations and citations omitted). To adequately support a decision, the ALJ is

required to “build a logical bridge from the evidence to [her] conclusion” that the

claimant is not disabled. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); see

also Minnick, 775 F.3d at 935. The court will not reweigh the evidence or substitute

its own judgment for the ALJ’s. See Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir.

2013). That said, if the ALJ committed an error of law or “based the decision on

serious factual mistakes or omissions,” reversal is required. Beardsley v. Colvin,

758 F.3d 834, 837 (7th Cir. 2014).

A.    Step-Two and RFC Assessment

      Gary first challenges the ALJ’s findings at step two that his mental

impairments are not severe and her subsequent failure to include any mental

limitations in the RFC. He addresses these arguments together, asserting that the

ALJ’s decision to assign “no weight” to the medical opinions of his treating

psychologist, Dr. J.L. Weems, the state agency’s examining psychologist,

Dr. Michael Stone, and the state agency’s reviewing psychologist served as the

catalyst for the ALJ’s errors at step two and in her RFC analysis. The government

responds that the ALJ reasonably assessed the opinions of the treating, examining,

and reviewing psychologists and provided “good reasons” for rejecting them.

      The ALJ may not substitute her own judgment for that of a medical

professional by coming to medical conclusions not supported by the record. See




                                         4
Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (noting that “ALJs must not

succumb to the temptation to play doctor and make their own independent medical

findings”). While the ALJ need not evaluate every bit of testimony and evidence

submitted, she must “sufficiently articulate [her] assessment of the evidence to

assure [the court] that the ALJ considered the important evidence . . . and to enable

[the court] to trace the path of the ALJ’s reasoning.” Carlson v. Shalala, 999 F.2d

180, 181 (7th Cir. 1993) (internal quotations and citations omitted). Furthermore,

the ALJ may not select and discuss only that evidence which favors her conclusion,

but rather must consider all relevant evidence. Herron v. Shalala, 19 F.3d 329, 333

(7th Cir. 1994).

      Gary begins by challenging the ALJ’s stated reasons for assigning “no

weight” to Dr. Stone’s conclusions following the December 2015 mental status

examination that Gary suffers from depression, anxiety with panic attacks, and

chronic pain. (R. 16, Pl.’s Mem. at 14-15 (citing A.R. 894-900).) Dismissing the

opinion of the agency’s own examining psychologist is an “unusual step” that the

Seventh Circuit has counseled should cause the court to “take notice and await a

good explanation.”   See Beardsley, 758 F.3d at 839.      Here the ALJ discounted

Dr. Stone’s conclusions because she found them to be inconsistent with and

unsupported by the objective medical evidence. (A.R. 18.) For support, the ALJ

referred to Dr. Stone’s “examination findings,” treatment notes from Gary’s treating

psychologist, Dr. Weems, and records from “other providers” as examples of

“objective medical evidence in the file” that undermine Dr. Stone’s conclusions. (Id.)




                                          5
The ALJ also noted that Gary taught college-level courses through 2016, work that

the ALJ considered out of step with Dr. Stone’s conclusions. (Id.) The court agrees

with Gary that none of these is a good explanation for the unusual step of

disregarding the examining psychologist’s opinion.

        First, the ALJ ignored how Dr. Stone’s examination findings were consistent

with the diagnoses and observations of Dr. Weems.               Specifically, Dr. Stone

diagnosed Gary with depressive disorder, generalized anxiety disorder with panic

attacks, and chronic pain, (A.R. 898), which is in accord with Dr. Weems’s May 2015

findings that Gary suffers from major depressive disorder and chronic pain, (id. at

848).    Dr. Stone also observed that Gary exhibited the following: “periodic

distractibility” but “was easily directed”; “a degree of depression and anxiety related

to his military experience and subsequent chronic pain”; and “thought content [that]

was positive for panic attacks, depression, and anxiety.” (Id. at 896.) Similarly, Dr.

Weems’s treatment notes from May 2015 through August 2015 detail symptoms

associated with depression like “disturbance of sleeping habits, sad mood, loss of

appetite, loss of weight, [and] anxiety.”      (Id. at 851; see also id. at 853 (“feels

frequently tired and fatigued but sleep is not restful”), 854 (“sleep pattern may be

worsening”), 857 (“energy levels still relatively low”), 859-63 (same), 871 (“better

appetite, better sleeping”), 872 (same), 874 (“seems exhausted and needing rest”),

875 (“very distressed,” and “restless, exhausted, agitated”), 876 (“sleeping patterns

have      changed”),     879     (“feels       the   need      to    sleep     more”).)

Dr. Weems also noted that Gary “would appear distracted” but “would easily get




                                           6
back on task” when redirected and that Gary’s “chronic pain and condition . . . has

impacted him in every domain of his life functioning.” (Id. at 852.) This supporting

evidence went unmentioned in the ALJ’s analysis of Dr. Stone’s opinion, and she

never explained her finding that Dr. Weems’s observations undermine Dr. Stone’s

opinion.

      Also, the ALJ focused on select portions of Dr. Stone’s assessment and

ignored evidence that contradicted her decision. For example, the ALJ cited Dr.

Stone’s findings that Gary had a good memory, had no difficulty comparing and

contrasting objects, exhibited no difficulty with abstract thinking, and exhibited no

impairment in his judgment, ability to perform calculations, or in his general fund

of knowledge. (Id. at 18-19.) But she ignored Dr. Stone’s assessment that Gary’s

“history, observed behavior, and mental status are consistent with depression,

anxiety, and panic attacks.” (Id. at 898.) These findings are in the same section of

Dr. Stone’s report, but the ALJ focused on the former while disregarding the latter,

including Dr. Stone’s diagnoses of depression and anxiety and his clinical

impression that Gary’s ability and adaptive capacity to withstand the stress and

pressures associated with day-to-day work activity are “poor.” (Id. at 897-98.) “An

ALJ may not selectively discuss portions of a physician’s report that support a

finding of non-disability while ignoring other portions that suggest a disability.”

Campbell v. Astrue, 627 F.3d 299, 301 (7th Cir. 2010).

      Second, the ALJ asserted that Dr. Weems’s treatment notes show that Gary

“mostly gets therapy” for “problems with his family/wife” and used this as a reason




                                         7
to dismiss Dr. Stone’s conclusions. (A.R. 18, 28.) But the ALJ did not cite specific

treatment records or explain the significance of Gary’s family issues and as

explained above she glossed over portions of treatment records that appear to

support Dr. Stone’s opinion.    Gary argues, and the court agrees, that the ALJ

improperly “cherry picked” portions of treatment notes discussing Gary’s family

issues and disregarded those portions identifying his “emotional mood swings” and

“intense frustrations,” among other depressive symptoms. (R. 16, Pl.’s Mem. at 15.)

Indeed, the ALJ appears to have dissected pieces of Dr. Weems’s treatment notes

that focus on Gary’s family issues to illustrate the lack of compelling supporting

evidence on which Dr. Stone based his conclusions. This is precisely the type of

cherry-picking that the Seventh Circuit has held justifies a remand. See O’Connor-

Spinner v. Colvin, 832 F.3d 690, 697 (7th Cir. 2016) (remanding because the ALJ

cherry picked notes from the medical record supporting his finding that claimant’s

“major depression, recurrent severe” is not a severe impairment); see also Bates v.

Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013) (reversing because the ALJ ignored a

line of evidence supporting claimant’s serious mental-health issues).

      Third, the ALJ impermissibly relied on the absence of concerns regarding

Gary’s mental functioning in the medical records of “other providers” who are not

experts on mental illness. According to the ALJ, because “orthopedic examiners,”

“extensive physical therapy records,” and “other providers” did not note concerns

about Gary’s mental functioning, Dr. Stone’s conclusions are unsupported.

(A.R. 18.) But these providers treated Gary’s physical conditions, such as diabetes,




                                          8
obesity, and chronic neck, back, and hip pain. Thus, there is simply no reason to

expect that they would document concerns about Gary’s mental functioning. See

Wilder v. Chater, 64 F.3d 335, 377 (7th Cir. 1998) (noting that a physician asking

about “an eye problem, or a back pain, or an infection of the urinary tract” is not

looking to diagnose depression and, indeed, “may not even be competent to diagnose

it”).   The ALJ therefore should not have drawn a negative inference about the

reliability of Dr. Stone’s conclusions based on the absence of any discussion of

mental impairments in medical records relating to physical impairments.

        Lastly, the ALJ relied on Gary’s ability to teach college-level courses as

evidence to undercut Dr. Stone’s conclusions. (See A.R. 18-19, 26, 28.) While Gary

did teach college business classes the same year that Dr. Stone concluded that he

has a poor ability and adaptive capacity to withstand the stress and pressures

associated with day-to-day work activity, (id. at 43, 898), the Seventh Circuit “has

instructed ALJs not to draw conclusions about a claimant’s ability to work full time

based on part-time employment,” see Weaver v. Berryhill, 746 Fed. Appx. 574, 579

(7th Cir. 2018) (citing Lanigan v. Berryhill, 865 F.3d 558, 565 (7th Cir. 2017). Here,

the ALJ made this impermissible inference when she dismissed Dr. Stone’s

conclusions because of Gary’s part-time position―a position which Gary claims was

no longer offered to him after 2016 because of his impairments. (A.R. 45.) Because

the ALJ did not sufficiently explain why Gary’s part-time teaching position is

inconsistent with Dr. Stone’s findings, the negative inference she drew is

unsupported.




                                          9
      Gary next attacks the reasons the ALJ provided for assigning “no weight” to

the medical opinion form his treating psychologist Dr. Weems completed in July

2017, wherein Dr. Weems concluded that Gary’s major depressive disorder and

chronic pain prevent him from working full-time. First, the ALJ stated that the

treating psychologist’s notes “just document [Gary’s] complaints, with no objective

medical support to substantiate the degree” of limitation Dr. Weems posited.

(Id. at 27.) But psychological assessments are based primarily on the patient’s self-

reported symptoms and responses to questioning. There are no objective tests to

diagnose most mental illnesses. See Aurand v. Colvin, 654 Fed. Appx. 831, 837 (7th

Cir. 2016) (noting that the professional opinion of a psychologist necessarily draws

from the claimant’s reported symptoms because “there is no blood test for bipolar

disorder”).   Therefore, an ALJ may not discount the opinion of a treating

psychologist on the sole basis that his notes consist of complaints from his patient.

See Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015) (citing Adaire v. Colvin, 778

F.3d 685, 688 (7th Cir. 2015)). The government, relying on Ghiselli v. Colvin, 837

F.3d 771 (7th Cir. 2016), argues that a treating source’s opinion may be properly

discounted if it is “mainly comprised” of a claimant’s subjective complaints. (See

R. 19, Govt.’s Mem. at 12.) But the government’s reliance on Ghiselli is misplaced

because in that case an ALJ evaluated a claimant’s subjective complaints about her

severe physical impairments, not mental impairments. Ghiselli, 837 F.3d at 776.

      The government also argues that Dr. Weems’s treatment notes lack “objective

medical support to substantiate the degree of limitation Dr. Weems posited”




                                         10
because he “only noted mental status examination findings on one occasion, at the

initial assessment in May 2015, and they were unremarkable.” (R. 19, Govt.’s Mem.

at 12.) Dr. Weems’s initial mental health assessment was that Gary suffers from

major depressive disorder and chronic pain. (A.R. 848.) Dr. Weems also noted in

May 2015 that Gary presented with “hallmark depressive symptoms,” (id. at 849),

including “chronic pain, difficulty sleeping, difficulty concentrating and staying on

task with objectives, depressed mood, loss of appetite, significant weight loss, [and]

lack of interest in previously pleasurable activities,” (id. at 847). Dr. Weems opined

that Gary’s “chronic pain and condition . . . has impacted him in every domain of his

life functioning.” (Id. at 852.) These findings are not, as the government claims

“unremarkable,” but rather remarkable for their consistency with Dr. Weems’s July

2017 opinion that Gary has major depressive disorder and chronic pain. (Id. at

1851.)    Furthermore, the ALJ failed to mention this objective medical evidence

anywhere in her decision, leaving the court unassured that the ALJ considered this

evidence in her analysis. See Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001)

(“Both the evidence favoring the claimant as well as the evidence favoring the

claim’s rejection must be examined, since review of the substantiality of evidence

takes into account whatever in the record fairly detracts from its weight.”)

(emphasis in original).

         The ALJ’s second and third reasons for dismissing Dr. Weems’s July 2017

opinion—the fact that there are no 2016 treatment records and that Gary did not

mention to Dr. Weems the extent to which he was “engaging in various exercise




                                         11
regimes”—are equally unpersuasive. (A.R. 27.) The ALJ apparently drew negative

inferences from these absences in the treatment record, but she did not explain how

they undercut Dr. Weems’s July 2017 opinion. As to the missing 2016 treatment

notes, the ALJ might have thought that Gary’s apparent failure to seek psychiatric

treatment in 2016 undercuts Dr. Weems’s July 2017 opinion, but to so conclude

would be speculative at best because that is not what the ALJ wrote in her opinion.

She merely noted “that the record appears absent [] from this provider in 2016,”

without further explanation. (Id.) Even if the ALJ has discounted Dr. Weems’s

opinion based on the lack of treatment notes from 2016, an ALJ may not hold a

treatment gap against the claimant without exploring the reasons for that gap. See

Ray v. Berryhill, 915 F.3d 486, 490-91 (7th Cir. 2019). The ALJ did not do so here.

      Similarly, regarding the absence of discussions in Dr. Weems’s notes

concerning Gary’s physical activities, the ALJ stated, “even in the records provided,

claimant does not mention the degree to which he was engaging in various exercise

regimens.” (A.R. 27.) The ALJ may have thought that Gary was not forthcoming to

Dr. Weems about his physical activities, as the government suggests. (See R. 19,

Govt.’s Mem. at 12.)     Or the ALJ may have thought that Dr. Weems either

purposely or carelessly omitted from his notes discussions he and Gary had about

Gary’s exercise regimen.   Either way the ALJ should have articulated why she

thought this absence in the record warranted discounting Dr. Weems’s July 2017

opinion, particularly given that Dr. Weems’s opinion pertains to Gary’s mental

functioning, not his physical limitations. (R. 16, Pl.’s Mem. at 16.) The ALJ was




                                         12
required “to inform [her]self about facts relevant to [her] decision and to learn the

claimant’s own versions of those facts.” Heckler v. Campbell, 461 U.S. 458, 471 n.1

(1983) (Brennan, J., concurring). She did not do so here.

      Finally, the ALJ assigned “no weight” to the state agency’s reviewing

psychologist’s opinion that Gary’s mental impairments are severe because the

reviewer’s evaluation relied heavily on Dr. Stone’s opinion. (A.R. 28.) While Gary

does not address this aspect of the ALJ’s explanation, the government argues that

the general inconsistencies that the ALJ observed between Dr. Stone’s conclusions

and the objective record as a whole justify the ALJ’s dismissal of the reviewing

psychologist’s opinion. (R. 19, Govt.’s Mem. at 15.) But this domino reasoning

tumbled when the ALJ failed to provide good explanations for dismissing the

conclusions of Dr. Stone.    Moreover, the ALJ assigned “great weight” to the

reviewing state agency medical consultants who opined on Gary’s physical

impairments, (A.R. 27-28), even though these non-examining sources gave “great

weight” to Dr. Stone’s opinion, (see, e.g., id. at 106 (notes from Dr. George Walcott

explaining how he weighed Dr. Stone’s opinion).) The ALJ’s failure to reconcile her

disparate treatment of opinions that relied on the same evidence casts doubts about

the ALJ’s evaluation of the opinions. Accordingly, a remand is warranted here

because substantial evidence does not support the ALJ’s decision to assign “no

weight” to the opinions of Drs. Stone and Weems and the reviewing psychologist.

      Remand is also necessary for the ALJ to reevaluate whether to account for

any mental limitations in her RFC analysis.       In crafting the RFC, the ALJ is




                                         13
required to consider the combination of all the claimant’s impairments, including

those that are not severe. See Ray, 915 F.3d at 492. The ALJ must determine an

individual’s RFC “based upon consideration of all relevant evidence in the case

record.” SSR 96-6p, at *5; see 20 C.F.R. § 404.1545(a)(3). Here the ALJ’s RFC

discussion is tailored entirely to Gary’s physical limitations and ignores mental

limitations.   (See A.R. 20-28.)   For example, Dr. Weems indicated that Gary is

precluded for 15 percent or more of the workday from the following: maintaining

attention and concentration for extended periods; performing activities within a

schedule; maintaining regular attendance; and being punctual within customary

tolerances and completing a normal workday and work week without interruptions

from psychologically based symptoms. (Id. at 1852-53.) Dr. Weems also indicated

that Gary is precluded for 10 percent or more of the workday from the following:

understanding, remembering, and carrying out detailed instructions; sustaining an

ordinary routine without special supervision; working in coordination with or in

proximity to others without being distracted by them; and responding appropriately

to changes in the workplace. (Id.) Similarly, the reviewing psychologist opined that

Gary has mild restriction of activities of daily living and difficulties in maintaining

social functioning, and that Gary has moderate difficulties in maintaining

concentration, persistence, or pace. (Id. at 103.) Because the ALJ must reweigh

these opinions on remand, she must also articulate whether the mental limitations

should be incorporated into the RFC, and if not, why not.




                                          14
B.    Treating Physician’s Opinion

      Gary also asserts that the RFC is unsupported because the ALJ did not

properly weigh the opinion of his primary care physician, Dr. Charlotte Mitchell.

Gary does not argue that the ALJ should have given controlling weight to

Dr. Mitchell’s opinion. 2 See Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008). He

instead argues that the ALJ did not provide a reasoned explanation for the weight

she gave to the treating physician’s opinion. (See R. 16, Pl.’s Mem. at 18.) The

court agrees. Applicable regulations require an ALJ to weigh a treating physician’s

non-controlling opinion by considering the length, nature, and extent of the

treatment relationship, the frequency of examination, the physician’s specialty, the

types of tests performed, and the consistency and supportability of the physician’s

opinion. See 20 C.F.R. § 404.1527(c); Moss v. Astrue, 555 F.3d 556, 561 (7th Cir.

2009). “If the ALJ discounts the physician’s opinion after considering these factors

[the court] must allow the decision to stand so long as the ALJ minimally

articulates [her] reasons—a very deferential standard.” Elder, 529 F.3d at 415.

      Here the ALJ did not sufficiently explain why she assigned “no weight” to

Dr. Mitchell’s July 19, 2017 physical RFC. The ALJ stated:

      Dr. Mitchell is a primary care physician. Her notes document minimal
      treatment and few findings, and the degree of limitation indicated in
      her July 2017 statement is inconsistent with her own examination



2 On January 28, 2017, the Social Security Administration adopted new rules for
agency review of disability claims involving the treating physician rule. See 82 Fed.
Reg. 5844-01, 2017 WL 168819, at *5844 (Jan. 18, 2017). Because these new rules
apply only to disability applications filed on or after March 27, 2017, they are not
applicable here. See id.

                                         15
      findings. It appears that this physician mainly just prescribed
      medication (Exhibits 23F and 24F).

(A.R. 27.)   The ALJ’s cursory reasoning here fails to build the requisite logical

bridge between this conclusion and the record. See Minnick, 775 F.3d at 935 (noting

that the ALJ must build “a logical bridge from the evidence” to the conclusion).

First, the ALJ referenced exhibits that include treatment notes from September

2015 through April 2017, which show that Dr. Mitchell prescribed medication in

conjunction with her treatment of Gary’s chronic hip, back, and neck pain, among

other ailments. (See A.R. 1881, 1883-84, 1925-26, 1928-31.) During an office visit

on January 19, 2017, for example, Gary complained of “left hip and back pain” and a

“need to check blood sugars.”    (Id. at 1928.)   As such, Dr. Mitchell noted as a

treatment plan: “refer to ortho.        pain control.    remains unable to work

permanently.” (Id.) Then after Gary underwent hip surgery in March 2017, he

presented for another visit, and Dr. Mitchell noted Gary’s complaints of neck and

low back pain. (Id. at 1925.) Therefore, the court agrees with Gary that the ALJ’s

comment that Dr. Mitchell “mainly just prescribed medication” is unsupported by

the record. Moreover, it is not unusual that Dr. Mitchell, who had seen Gary “some

28 visits from December 2013 through Match 2017,” (R. 19, Govt.’s Mem. at 9),

would prescribe medication, see Estes v. Colvin, No. 14 CV 3377, 2016 WL 1446218,

at *4 (N.D. Ill. April 11, 2016) (admonishing ALJ for attempting to minimize

claimant’s treatment relationship with his long-time family physician by asserting

that the physician “generally just prescribed medication”).




                                         16
       Additionally, the ALJ cites another exhibit elsewhere in her decision that

includes treatment notes from October 2013 through June 2015, including a

February 2015 note indicating that Gary presented “with walker, unable to do leg

lifts, no lifting of any kind.”    (A.R. 25 (citing id. at 786).)    In another record

Dr. Mitchell noted that Gary presented with an antalgic gait in August 2016 and

again in January 2017 because of “low back pain.” (Id. at 1931, 1929.) These notes

appear to support the walking restrictions Dr. Mitchell assigned in her July 2017

physical RFC. They also belie the ALJ’s assertion that Dr. Mitchell’s opinion is

inconsistent with her examination findings.          Therefore, the ALJ should have

addressed this line of evidence in her decision. See Herron, 19 F.3d at 333 (“Our

cases consistently recognize that meaningful appellate review requires the ALJ to

articulate reasons for accepting or rejecting entire lines of evidence.”).

       Dr. Mitchell’s treatment notes are somewhat unclear with respect to her

treatment and findings, but if the ALJ wanted to dismiss the treating physician’s

opinion on this basis she should have provided more than the vague, one sentence

statement that she offers here.       Specifically, she needed to consider the factors

enumerated in 20 C.F.R. § 404.1527(c), including the consistency between

Dr. Mitchell’s July 2017 opinion and the rest of the record. See also Allen v. Astrue,

721 F. Supp. 2d 769, 781 (N.D. Ill. 2010) (noting that while the ALJ need not

explicitly discuss and weigh each factor in her decision, she still needs to “minimally

articulate” her reasoning). The court cannot decipher from the ALJ’s decision how,

if at all, she considered all of the regulatory factors.




                                            17
      The government attempts to bolster the ALJ’s lack of explanation by pointing

to “an array of medical evidence from other providers that” undermines

Dr. Mitchell’s “extreme opinion.” (R. 19, Govt.’s Mem. at 10-11.) But the ALJ did

not cite inconsistencies between Dr. Mitchell’s opinion and the rest of the medical

evidence as a reason for dismissing her July 2017 opinion, and the court’s review is

confined to “the rationale offered by the ALJ.” Scott v. Astrue, 647 F.3d 734, 739

(7th Cir. 2011).

C.    Appointments Clause

      Gary has also brought an Appointments Clause challenge as an alternative

argument. Specifically, relying on the Supreme Court’s decision in Lucia v. SEC,

138 S. Ct. 2044 (2018), Gary argues that the case must be remanded because the

ALJ who presided over his hearing is an inferior officer under the Appointments

Clause and was not constitutionally appointed. (R. 16, Pl.’s Mem. at 20-21.) The

government argues that Gary has forfeited his Appointments Clause challenge by

failing to raise it in the administrative process.     (R. 19, Govt.’s Mem. at 16.)

Whether claimants must raise an Appointments Clause challenge before the ALJ or

Appeals Council to avoid forfeiture is currently a matter of debate among federal

courts. Only two district courts in this circuit have expressly addressed the issue, 3

and they join the majority position among district courts, which is that where


3  See Marilyn R. v. Saul, No. 4:18-CV-04098, 2019 WL 4891703 (C.D. Ill. Sept. 13,
2019); Brooks v. Saul, No. 17 CV 699, 2019 WL 4667920 (W.D. Wis. Sept. 25, 2019);
see also Vandegrift v. Saul, No. 3:18-CV-971, 2019 WL 6243046 (N.D. Ind. Nov. 22,
2019) (remanding on other grounds and therefore declining to address the
claimant’s challenge under Lucia).



                                         18
claimants fail to assert Appointments Clause challenges in the administrative

process they forfeit the challenge. 4 Most recently though, the Third Circuit became

the first appeals court to hold that social security claimants “may raise

Appointments Clause challenges in federal court without having exhausted those

claims before the agency.” Cirko on behalf of Cirko v. Comm’r of Soc. Sec., __F.3d__,

2020 WL 370832, at *2 (3d Cir. Jan. 23, 2020).

        As noted by both parties, in the wake of Lucia the then-acting Commissioner

ratified the appointments of the SSA’s ALJs and approved those appointments as

her own. Soc. Sec. Admin., EM-180003 REV 2, Important Information Regarding

Possible Challenges to the Appointment of Administrative Law Judges in SSA’s

Administrative Process—UPDATED (Aug. 6, 2018). Therefore, the ALJ handling

this case on remand will not be vulnerable to the same Appointments Clause

challenge that Gary raises here.          Because remand will not implicate an

Appointments Clause problem the court need not address the forfeiture issue.

                                      Conclusion

        For the foregoing reasons, the court grants Gary’s motion for summary

judgment, denies the government’s, and remands the case to the SSA for further

proceedings consistent with this opinion.

                                                 ENTER:


                                                 ____________________________________
                                                 Young B. Kim
                                                 United States Magistrate Judge


4   Gary filed his request for review three months before the Lucia decision.

                                            19
